Defendant pleaded guilty to the crime of burglary in the third degree, and County Court deferred sentencing while she participated in the drug treatment court program. After defend*936ant twice failed to complete the required treatment, she was terminated from the program and the court sentenced her to time served plus five years of probation. Defendant thereafter pleaded guilty to violating the terms of her probation. Although County Court adjourned sentencing to give defendant one more chance at drug treatment, she absconded before she could be admitted to a program. County Court thereafter sentenced defendant to 2 to 6 years in prison. Although defendant now argues on appeal that the sentence is harsh and excessive, we find no abuse of discretion or extraordinary circumstances warranting a reduction in the interest of justice (see People v Egloff, 107 AD3d 1242, 1242 [2013]; People v Campbell, 79 AD3d 1458, 1459 [2010], lv denied 16 NY3d 829 [2011]).
Rose, J.R, Lahtinen, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.